     ,.
            Case 7:19.- cv-02792-KMK Document 34 1-11ea
                                                          .
             Case 7:19-cv-02792-KMK Document 35 Filed 09/09/20 Page 1 of .,4   .
                                                                     Utj/L.'/ t 'L.U•   ~t-'age
                                                                                        ~
                                                                                                  .i:   ti.n: <+


            The Clerk of the Court is directed to
            mall a copy of this Order to the Plaintiff
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFREY GIDAZZA
     Plaintiff,
V.
ANCHORAGE MARINA, INC., et al.,
    Defendants,
 "-.~,... c~ ,µ ~W2<::..I+ ::Cl,
Prose
          I file my motion for Summary Judgment in Lieu of an amended complaint purs
CPLR 3213. The court has subject matter over the claims against defendant Anchorage purs                           t
to the Fed. R. Civ. P. Rule (2). Representative statutes are N.Y. Code 1848 (Laws 1848, ch. 379)

§62; N. Y. C.P .A. ( 193 7) §8 and the Fair Debt Collection Practices Act. 11 15 USC 1692, see sections
(806§ Harassment and abuse 15 USC 1692e), (§807 False or Misleading representations 15 USC
1692t), (§808 Unfair Practices 15 USC 1692g) (§809 Validation of Debts 15 USC 1692h), (§813
Civil' Liability 15 USC 16921). Defendant Anchorage failed to' validate the debt prior to ascribing
such financial responsibility to me as.prescribed in section (§809 Unfair Practices 15 USC 1692K)
of the fair debt Collection Practices Act, Therefore, an     ~ti~n to enforce any liability created .by
this subchapter may be brought in any ~propriate United States dJ.strict court without regard to
                                            .       .    .

the amount in controversy, or in any other court of competent jurisdiction, within one year from
                      .                                                                             .
the date on which the violation occurs. This statute of limitations is tolled by the fraud and the
continuing violation doctrine since the fees are still due according to the defendant Anchorage .
The doctrine relieves a plaintiff of a limitations bar if he/she can show a series of related acts to
him/her, one or more of which falls within the limitations period. Pegram v. Honeywell, Inc. , 361
F.3d 272, 279 (5th Cir. 2004).
          The court has jurisdiction over the claims brought against defendant Lawrence Ghiazza
pursuant to the Fed. R. Civ. P. Rule (2) and there is no statute of limitations. I performed
renovations on the mobile home property of my Parents, for which my Parents owed me
approximately $13,650. My Parents unsuccessfully transferred title of their boat, the "Lucky
Four," to me as partial payment of the debt. The Lucky Four, which is registered with the U.S .
Coast Guard, was valued at approximately $3,600, leaving a balance of approximately $10,050
still due to me. Subsequently, prior to my parent's death Defendant Lawrence W. Ghiazza, Jr. was
ruun;\l ~ lib.,;   esponsible p~ over the remaining business. There are no letters of administration
:ase 7:19-cv-02792-KMK Document 34 Filed 08/27/20 Page Lor 4
                       Case 7:19-cv-02792-KMK Document 35 Filed 09/09/20 Page 2 of 4



iings. To date defendant Lawrence Ghiazza has not arranged for
ebt to me. It was agreed that Defendant Lawrence Ghiazza pay
·e r the Lucky Four to me free of all encumbrances. Defendant
:o. The Lucky Four currently remains in the possession of the
:1iming storage that is due by me. Although my father maintained
property in exchange for storage the Lucky Four for over twenty
laims that a lien was placed on the boat prior to the unsuccessful


on the Lucky Four while in the care and control of my deceased                         )
hiazza, I am not :financially responsible for the payment of past
ant Anchorage bas no grounds to demand payment for storage
tever legally transferred or in my possession during the time that
tt Anchorage collect these fees from the rightful owner either
rsonally or the estate of my deceased father. This conduct is
or practice in violation of the Fair debt Collection Practices Act
~ommission Act (15 U.S.C. 41 et seq.). Thus, the defendant
:ection 1692k of title § 812 for failure to comply with a provision
able for damages pursuant to§ 813, 15 USC 16921. Wherefore,
:nt to dismiss defendant Anchorage's defense with prejudice and
te Fair Debt Collection Practices Act. I also motion for summary
ence Gbiazz.a in the sum of $13,650 plus court costs.




tlurphy, P.C.
               Case 7:19-cv-02792-KMK Document 34 Flied U'd/L trLU · i--age                                  .j   u, <+
               Case 7:19-cv-02792-KMK Document 35 Filed 09/09/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    S~rr,¥ ·faLM-z2rr:
 (List the name(s) of the plaintiff(s)lpetitioner(s).)                _fj_Civ.       Z ? 91             (~___,)(.______,)

                           - against -                                AFFIRMATION OF SERVICE




 (List the r,ame(s) ofthe defendant(s)lrespondent(s).)

I, (print your name)       ~ ( F 0 lf{r)lfC.lJ1                          , declare under penalty            of perjury that I
served a copy of the attached (list the names ofthe documents you served):                   /110 t1."7),,,. Fbr ~ eJ""Wf<ry
     -::t v~ ~ wt ~:t 1' n \ {~ \.)           c)   f /fttM,IA..,Jt-e J    (   Q   Ju./?   IJ'f-'?"' L

upon all other parties in this case by (state how you served the documents, for ex amp/~,                    hand delivery, •

mail, overnight express)      LQ..,+~ fJ ~J.             &Vt),\,~ (                                                           to the
following persons (list the names and addresses of the people you served): _ _e_o_o_/t{.._
                                                                                         · _4-_),l_e.---'--t-"-{.JL_r_
      d's/f,1,,,:tt;i ~-fr~f-                              s~                             -~            z
                            A- XA C Id (~                                     Z/Z's Cu                      ( $ fr____:-t;-
           /cc'-?!j. <;Im-, Al~Y                 2'!-D(
on (date you served the document(s))         £'-2- 'f - 2 0       2 .0




Dated

                                                               Address     Y/'-O}St1du1rt~ vy .
                                                               City, State         fd-n o/                   7
                                                                                                                          .

                                                               Zip

                                                               Telephone Number

                                                               E-Mail Address


Rev. 01/2013
:ase 7:19-cv-02792-KMK Document 34 Filed 08/27/20 Page~ 2t :4
                 Case 7:19-cv-02792-KMK Document 35 ~ Filed
                                                      ;.- 'f 09/09/20
                                                             •.       Page 4 of 4




                               I:-'
                               ir
                               .J:
                               Cl

                               Cl
                               Cl
                               Cl
                                Cl
                                 t




                               ;m
                                -J
                                -J




...
                                 Ln   § ~
                                      ~ ~
--                                    -3~
 -....                                N


-....
-.
.
